Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #17082721 filed 10/28/2020. Claims 1-30 are subject to examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 7-11, 16-21, 26-27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. (Hui hereafter) (US 20210029692 A1) in view of KIM et al. (KIM hereafter) (US 20210242975 A1) and in further view of FUJISHIRO et al. (FUJISHIRO hereafter) (WO 2018030229 A1).

Regarding claim 1, Hui teaches, A method of wireless communication, comprising: 
determining, at a receiving user equipment (UE), a current Geographic  of the receiving UE (Hui; The Rx wireless device may determine a first zone (i.e., a P-zone) of the Rx wireless device, in which the Rx wireless device is geographically positioned, based on a P-zone configuration of the multiple zone configurations, Par. 0349; The GPS chipset 318 may be configured to provide geographic location information of the wireless device 110, Par. 0225); 
selecting, at the receiving UE, a Zone identifier (ID) based on lookup into an indexed array using the current  (Hui; The Rx wireless device may determine a first zone (i.e., a P-zone) of the Rx wireless device, in which the Rx wireless device is geographically positioned, based on a P-zone configuration of the multiple zone configurations … The Rx wireless device may determine zone IDs of the Rx wireless device comprising a first zone ID of the first zone of the Rx wireless device, Par. 0349; FIG. 44 illustrates an example of configuration table for zone configuration … Zone parameters may indicate an index of the configuration table for indicating the mapping between the zone configuration and the distance threshold, Par. 0360), the indexed array configured to store Zone data for one or more geographic Zones, the Zone data for each geographic Zone indexed according to geographic position, and including a Zone ID,  and one or more negative-acknowledgement (NACK) ranges, each NACK range corresponding with a geographic Zone peripherally disposed about the geographic Zone corresponding to the Zone ID (Hui; The zone parameters may indicate an index of a mapping between the zone configuration and the distance threshold, Par. 0360 [Note that Fig. 20 shows zone configuration is for a zone ID]; FIG. 37 illustrates an example of a V2X communication among multiple wireless devices with multiple zone configurations based on a type-4 RP configuration as per an aspect of an embodiment of the present disclosure. With a distance threshold related to an estimated CR 2410, Par. 0351); and 
performing a NACK operation based on the selected Zone ID and one of the one or more NACK ranges (Hui; The Rx wireless device may identify a second geographic location of the Rx wireless devices via the zone IDs of the Rx wireless device. The Rx wireless device may determine a distance between the Tx wireless device and the Rx wireless device based on the first geographic location and the second geographic location. The Rx wireless device may compare the distance with the distance threshold … the Rx wireless device may determine not to transmit a HARQ feedback, in response to the distance being greater than the distance threshold, Par. 0349).  
Although Hui teaches that the Rx wireless device determine zone ID in which it is geographically positioned and GPS provides geographic location, but fails to explicitly teach,
Geographic Latitude and Longitude (GLL);
a Zone ID based on a two-dimensional (2-D) lookup into an indexed array using the current GLL, Zone data including a Zone center.
However, in the same field of endeavor, KIM teaches, 
Geographic Latitude and Longitude (GLL) (KIM; element “37.564681, 127.083589” Fig. 17; geographic position information corresponding to the zone IDs may configured in the form of a table in advance by the transmitting terminal and a receiving terminal, Par. 0206);
a Zone ID based on a two-dimensional (2-D) lookup into an indexed array using the current GLL (KIM; When the position of a transmitting vehicle obtained using the GPS is within one of the previously defined zones, the transmitting terminal determines the ID of the corresponding zone as the zone ID of the transmitting terminal, Par. 0208 [Note that it is a UE functionality]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hui to include the use of position information as taught by KIM in order to determine zone ID (KIM; Par. 0208).
Although Hui-KIM teaches zone parameters, but fail to explicitly teach,
Zone data including a Zone center.
However, in the same field of endeavor, FUJISHIRO teaches, 
Geographic Latitude and Longitude (GLL) (FUJISHIRO; The zone definition information may include information (center information) indicating the center point of rotation … The center information may be associated (related) for each zone in order to rotate for each zone. The zone identification information (for example, Zone ID) may be associated (associated) with the center information, pg 12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hui-KIM to include the use of center information as taught by FUJISHIRO in order to define circular zone (FUJISHIRO; pg 12).

Regarding claim 11, Hui teaches, An apparatus, comprising: 
a memory; 
at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to:
determine a current Geographic  (Hui; The Rx wireless device may determine a first zone (i.e., a P-zone) of the Rx wireless device, in which the Rx wireless device is geographically positioned, based on a P-zone configuration of the multiple zone configurations, Par. 0349; The GPS chipset 318 may be configured to provide geographic location information of the wireless device 110, Par. 0225); 
select a Zone identifier (ID) based on  lookup into an indexed array using the current (Hui; The Rx wireless device may determine a first zone (i.e., a P-zone) of the Rx wireless device, in which the Rx wireless device is geographically positioned, based on a P-zone configuration of the multiple zone configurations … The Rx wireless device may determine zone IDs of the Rx wireless device comprising a first zone ID of the first zone of the Rx wireless device, Par. 0349; FIG. 44 illustrates an example of configuration table for zone configuration … Zone parameters may indicate an index of the configuration table for indicating the mapping between the zone configuration and the distance threshold, Par. 0360), the indexed array stored in the memory and configured to store Zone data for one or more geographic Zones (Hui; an IC card in a wireless device of the one or more wireless devices may store the RP configuration and the multiple zone configurations, Par. 0349), the Zone data for each geographic Zone indexed according to geographic position, and including a Zone ID,  and one or more negative-acknowledgement (NACK) ranges, each NACK range corresponding with a geographic Zone peripherally disposed about the geographic Zone corresponding to the Zone ID (Hui; The zone parameters may indicate an index of a mapping between the zone configuration and the distance threshold, Par. 0360 [Note that Fig. 20 shows zone configuration is for a zone ID]; FIG. 37 illustrates an example of a V2X communication among multiple wireless devices with multiple zone configurations based on a type-4 RP configuration as per an aspect of an embodiment of the present disclosure. With a distance threshold related to an estimated CR 2410, Par. 0351); and 
perform a NACK operation based on the selected Zone ID and one of the one or more NACK ranges (Hui; The Rx wireless device may identify a second geographic location of the Rx wireless devices via the zone IDs of the Rx wireless device. The Rx wireless device may determine a distance between the Tx wireless device and the Rx wireless device based on the first geographic location and the second geographic location. The Rx wireless device may compare the distance with the distance threshold … the Rx wireless device may determine not to transmit a HARQ feedback, in response to the distance being greater than the distance threshold, Par. 0349); and 
at least one transceiver configured to: 
receive a location indication of a transmitting UE (Hui; A Rx wireless device of the one or more wireless devices may receive, from a Tx wireless device of the one or more wireless devices, a SCI indicating zone IDs of the Tx wireless device, Par. 0349); and 
perform the NACK operation with the transmitting UE (Hui; the Rx wireless device may determine not to transmit a HARQ feedback, in response to the distance being greater than the distance threshold, Par. 0349).
Although Hui teaches that the Rx wireless device determine zone ID in which it is geographically positioned and GPS provides geographic location, but fails to explicitly teach,
Geographic Latitude and Longitude (GLL);
a Zone ID based on a two-dimensional (2-D) lookup into an indexed array using the current GLL, Zone data including a Zone center.
However, in the same field of endeavor, KIM teaches, 
Geographic Latitude and Longitude (GLL) (KIM; element “37.564681, 127.083589” Fig. 17; geographic position information corresponding to the zone IDs may configured in the form of a table in advance by the transmitting terminal and a receiving terminal, Par. 0206);
a Zone ID based on a two-dimensional (2-D) lookup into an indexed array using the current GLL (KIM; When the position of a transmitting vehicle obtained using the GPS is within one of the previously defined zones, the transmitting terminal determines the ID of the corresponding zone as the zone ID of the transmitting terminal, Par. 0208 [Note that it is a UE functionality]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hui to include the use of position information as taught by KIM in order to determine zone ID (KIM; Par. 0208).
Although Hui-KIM teaches zone parameters, but fail to explicitly teach,
Zone data including a Zone center.
However, in the same field of endeavor, FUJISHIRO teaches, 
Geographic Latitude and Longitude (GLL) (FUJISHIRO; The zone definition information may include information (center information) indicating the center point of rotation … The center information may be associated (related) for each zone in order to rotate for each zone. The zone identification information (for example, Zone ID) may be associated (associated) with the center information, pg 12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hui-KIM to include the use of center information as taught by FUJISHIRO in order to define circular zone (FUJISHIRO; pg 12).

Regarding claim 20, Hui teaches, An apparatus, comprising: 
means for determining, at a receiving user equipment (UE), a current Geographic  of the receiving UE (Hui; The Rx wireless device may determine a first zone (i.e., a P-zone) of the Rx wireless device, in which the Rx wireless device is geographically positioned, based on a P-zone configuration of the multiple zone configurations, Par. 0349; The GPS chipset 318 may be configured to provide geographic location information of the wireless device 110, Par. 0225); 
means for selecting, at the receiving UE, a Zone identifier (ID) based on  lookup into an indexed array using the current  (Hui; The Rx wireless device may determine a first zone (i.e., a P-zone) of the Rx wireless device, in which the Rx wireless device is geographically positioned, based on a P-zone configuration of the multiple zone configurations … The Rx wireless device may determine zone IDs of the Rx wireless device comprising a first zone ID of the first zone of the Rx wireless device, Par. 0349; FIG. 44 illustrates an example of configuration table for zone configuration … Zone parameters may indicate an index of the configuration table for indicating the mapping between the zone configuration and the distance threshold, Par. 0360), the indexed array configured to store Zone data for one or more geographic Zones, the Zone data for each geographic Zone indexed according to geographic position, and including a Zone ID,  and one or more negative-acknowledgement (NACK) ranges, each NACK range corresponding with a geographic Zone peripherally disposed about the geographic Zone corresponding to the Zone ID (Hui; The zone parameters may indicate an index of a mapping between the zone configuration and the distance threshold, Par. 0360 [Note that Fig. 20 shows zone configuration is for a zone ID]; FIG. 37 illustrates an example of a V2X communication among multiple wireless devices with multiple zone configurations based on a type-4 RP configuration as per an aspect of an embodiment of the present disclosure. With a distance threshold related to an estimated CR 2410, Par. 0351); and 
means for performing a NACK operation based on the selected Zone ID and one of the one or more NACK ranges (Hui; The Rx wireless device may identify a second geographic location of the Rx wireless devices via the zone IDs of the Rx wireless device. The Rx wireless device may determine a distance between the Tx wireless device and the Rx wireless device based on the first geographic location and the second geographic location … the Rx wireless device may determine not to transmit a HARQ feedback, in response to the distance being greater than the distance threshold, Par. 0349).  
Although Hui teaches that the Rx wireless device determine zone ID in which it is geographically positioned and GPS provides geographic location, but fails to explicitly teach,
Geographic Latitude and Longitude (GLL);
a Zone ID based on a two-dimensional (2-D) lookup into an indexed array using the current GLL, Zone data including a Zone center.
However, in the same field of endeavor, KIM teaches, 
Geographic Latitude and Longitude (GLL) (KIM; element “37.564681, 127.083589” Fig. 17; geographic position information corresponding to the zone IDs may configured in the form of a table in advance by the transmitting terminal and a receiving terminal, Par. 0206);
a Zone ID based on a two-dimensional (2-D) lookup into an indexed array using the current GLL (KIM; When the position of a transmitting vehicle obtained using the GPS is within one of the previously defined zones, the transmitting terminal determines the ID of the corresponding zone as the zone ID of the transmitting terminal, Par. 0208 [Note that it is a UE functionality]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hui to include the use of position information as taught by KIM in order to determine zone ID (KIM; Par. 0208).
Although Hui-KIM teaches zone parameters, but fail to explicitly teach,
Zone data including a Zone center.
However, in the same field of endeavor, FUJISHIRO teaches, 
Geographic Latitude and Longitude (GLL) (FUJISHIRO; The zone definition information may include information (center information) indicating the center point of rotation … The center information may be associated (related) for each zone in order to rotate for each zone. The zone identification information (for example, Zone ID) may be associated (associated) with the center information, pg 12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hui-KIM to include the use of center information as taught by FUJISHIRO in order to define circular zone (FUJISHIRO; pg 12).

Regarding claim 27, Hui teaches, A non-transitory computer readable storage medium comprising code, which when executed by a computer, causes the computer to perform operations for wireless communication, the non-transitory computer readable storage medium comprising: 
code for determining, at a receiving user equipment (UE), a current Geographic  of the receiving UE (Hui; The Rx wireless device may determine a first zone (i.e., a P-zone) of the Rx wireless device, in which the Rx wireless device is geographically positioned, based on a P-zone configuration of the multiple zone configurations, Par. 0349; The GPS chipset 318 may be configured to provide geographic location information of the wireless device 110, Par. 0225); 
code for selecting, at the receiving UE, a Zone identifier (ID) based on  lookup into an indexed array using the current  (Hui; The Rx wireless device may determine a first zone (i.e., a P-zone) of the Rx wireless device, in which the Rx wireless device is geographically positioned, based on a P-zone configuration of the multiple zone configurations … The Rx wireless device may determine zone IDs of the Rx wireless device comprising a first zone ID of the first zone of the Rx wireless device, Par. 0349; FIG. 44 illustrates an example of configuration table for zone configuration … Zone parameters may indicate an index of the configuration table for indicating the mapping between the zone configuration and the distance threshold, Par. 0360), the indexed array configured to store Zone data for one or more geographic Zones, the Zone data for each geographic Zone indexed according to geographic position, and including a Zone ID,  and one or more negative-acknowledgement (NACK) ranges, each NACK range corresponding with a geographic Zone peripherally disposed about the geographic Zone corresponding to the Zone ID (Hui; The zone parameters may indicate an index of a mapping between the zone configuration and the distance threshold, Par. 0360 [Note that Fig. 20 shows zone configuration is for a zone ID]; FIG. 37 illustrates an example of a V2X communication among multiple wireless devices with multiple zone configurations based on a type-4 RP configuration as per an aspect of an embodiment of the present disclosure. With a distance threshold related to an estimated CR 2410, Par. 0351); and 
code for receiving, at the receiving UE, a location indication of a transmitting UE (Hui; A Rx wireless device of the one or more wireless devices may receive, from a Tx wireless device of the one or more wireless devices, a SCI indicating zone IDs of the Tx wireless device, Par. 0349); and 
code for performing a NACK operation with the transmitting UE based on the selected Zone ID and one of the one or more NACK ranges associated with the location indication of the transmitting UE (Hui; The Rx wireless device may identify a second geographic location of the Rx wireless devices via the zone IDs of the Rx wireless device. The Rx wireless device may determine a distance between the Tx wireless device and the Rx wireless device based on the first geographic location and the second geographic location. The Rx wireless device may compare the distance with the distance threshold … the Rx wireless device may determine not to transmit a HARQ feedback, in response to the distance being greater than the distance threshold, Par. 0349).  
Although Hui teaches that the Rx wireless device determine zone ID in which it is geographically positioned and GPS provides geographic location, but fails to explicitly teach,
Geographic Latitude and Longitude (GLL);
a Zone ID based on a two-dimensional (2-D) lookup into an indexed array using the current GLL, Zone data including a Zone center.
However, in the same field of endeavor, KIM teaches, 
Geographic Latitude and Longitude (GLL) (KIM; element “37.564681, 127.083589” Fig. 17; geographic position information corresponding to the zone IDs may configured in the form of a table in advance by the transmitting terminal and a receiving terminal, Par. 0206);
a Zone ID based on a two-dimensional (2-D) lookup into an indexed array using the current GLL (KIM; When the position of a transmitting vehicle obtained using the GPS is within one of the previously defined zones, the transmitting terminal determines the ID of the corresponding zone as the zone ID of the transmitting terminal, Par. 0208 [Note that it is a UE functionality]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hui to include the use of position information as taught by KIM in order to determine zone ID (KIM; Par. 0208).
Although Hui-KIM teaches zone parameters, but fail to explicitly teach,
Zone data including a Zone center.
However, in the same field of endeavor, FUJISHIRO teaches, 
Geographic Latitude and Longitude (GLL) (FUJISHIRO; The zone definition information may include information (center information) indicating the center point of rotation … The center information may be associated (related) for each zone in order to rotate for each zone. The zone identification information (for example, Zone ID) may be associated (associated) with the center information, pg 12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hui-KIM to include the use of center information as taught by FUJISHIRO in order to define circular zone (FUJISHIRO; pg 12).

Regarding claim 2 and claim 21, Hui-KIM-FUJISHIRO teaches, The method of claim 1 and The apparatus of claim 20 respectively, further comprising receiving, at the receiving UE, a location indication of a transmitting UE (Hui; A Rx wireless device of the one or more wireless devices may receive, from a Tx wireless device of the one or more wireless devices, a SCI indicating zone IDs of the Tx wireless device, Par. 0349), wherein the NACK operation is performed with the transmitting UE
(Hui; the Rx wireless device may determine not to transmit a HARQ feedback, in response to the distance being greater than the distance threshold, Par. 0349).  

Regarding claim 7 and claim 16, Hui-KIM-FUJISHIRO teaches, The method of claim 1 and The apparatus of claim 11 respectively, wherein the indexed array includes a static indexed array (KIM; Referring to FIG. 19, respective zones and zone IDs corresponding to the zones may be defined in advance as non-uniform zones, Par. 0212).

Regarding claim 8 and claim 17, Hui-KIM-FUJISHIRO teaches, The method of claim 1 and The apparatus of claim 11 respectively, wherein the indexed array includes a dynamic indexed array (Hui; The Tx wireless device may determine a new zone configuration, configuring finer zones (e.g., zone 2430 and zone 2440) … the control information may be a SCI indicating the new zone configuration and a distance threshold. An Rx wireless device 2320 within the distance threshold may implement the new zone configuration, Par. 0352).

Regarding claim 9 and claim 18, Hui-KIM-FUJISHIRO teaches, The method of claim 8 and The apparatus of claim 17 respectively, wherein the dynamic indexed array includes a global crowd-sourced dynamic indexed array comprising Zone data provided by other UEs (Hui; The Tx wireless device may determine a new zone configuration, configuring finer zones (e.g., zone 2430 and zone 2440) … the control information may be a SCI indicating the new zone configuration and a distance threshold, Par. 0352 [Note that Hui reference Fig. 24 shows there can be many UEs]).
  
Regarding claim 10 and claim 19, Hui-KIM-FUJISHIRO teaches, The method of claim 8 and The apparatus of claim 17 respectively, wherein the dynamic indexed array includes locally adapted fields added to the Zone data (Hui; The Tx wireless device may determine a new zone configuration, configuring finer zones (e.g., zone 2430 and zone 2440), for a sidelink transmission. A new zone, in which the Tx wireless device is geographically positioned, may be a new zone 9. The index 9 may be a new zone ID of the new zone 9 … the control information may be a SCI indicating the new zone configuration and a distance threshold. An Rx wireless device 2320 within the distance threshold may implement the new zone configuration, Par. 0352).
    
Regarding claim 26 and claim 30, Hui-KIM-FUJISHIRO teaches, The method of claim 20 and The non-transitory computer readable storage medium of claim 27 respectively, wherein the indexed array includes a dynamic indexed array, including a global crowdsourced dynamic indexed array comprising Zone data provided by other UEs (Hui; The Tx wireless device may determine a new zone configuration, configuring finer zones (e.g., zone 2430 and zone 2440) … the control information may be a SCI indicating the new zone configuration and a distance threshold. An Rx wireless device 2320 within the distance threshold may implement the new zone configuration, Par. 0352 [Note that Hui reference Fig. 24 shows there can be many UEs]).


Claim 3, 12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui-KIM-FUJISHIRO and in further view of Akers et al. (Akers hereafter) (US 20170322253 A1).

Regarding claim 3, claim 12, and claim 22, Hui-KIM-FUJISHIRO teaches, The method of claim 1, The apparatus of claim 11, and The apparatus of claim 20 respectively, wherein the indexed array is stored in a  at the receiving UE (Hui; an Integrated Circuit (IC) card in the wireless device may store the RP configuration and the multiple zone configurations. The IC card in the wireless device may further store one or more distance thresholds, Par. 0342).  
Hui-KIM-FUJISHIRO fail to explicitly teach,
a persistent storage.
However, in the same field of endeavor, Akers teaches, 
a persistent storage (Akers; In general, SSDs include devices that use integrated circuit assemblies as memory for persistent storage of data, Par. 0026). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hui-KIM-FUJISHIRO to include the use of solid state drives (SSDs) as taught by Akers in order to implement  persistent storage (Akers; Par. 0026).


Claim 4, 13, 23, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui-KIM-FUJISHIRO and in further view of Tsai et al. (Tsai hereafter) (US 20170331686 A1).

Regarding claim 4, claim 13, claim 23, and claim 28, Hui-KIM-FUJISHIRO teaches, The method of claim 1, The apparatus of claim 11, The apparatus of claim 20, and The non-transitory computer readable storage medium of claim 27 respectively. 
	Although Hui teaches in Par. 0342 that a base station transmit multiple zone configuration, but Hui-KIM-FUJISHIRO fail to explicitly teach,
further comprising retrieving, at the receiving UE, the indexed array from a remote source.
However, in the same field of endeavor, Tsai teaches, 
further comprising retrieving, at the receiving UE, the indexed array from a remote source (Tsai;  In the step S110, at least one of the vehicle mounted devices 900 transmits a transmission request TR to the base station 100, Par. 0024; step S140, the transmitting unit 120 of the base station 100 may transmit whole of the resource configuration SA to the vehicle mounted device 900. The transmitting unit 120 of the base station 100 may transmit the resource configuration SA of the deploying area DA (for example, the arrangement of the clusters CL and the zones ZN in this deploying area DA, Par. 0032). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hui-KIM-FUJISHIRO to include the use of transmission request as taught by Tsai in order to get zone arrangements (Tsai; Par. 0032).


Claim 5, 14, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui-KIM-FUJISHIRO and in further view of Dousse (Dousse hereafter) (US 20130344888 A1).

Regarding claim 5, claim 14, and claim 24, Hui-KIM-FUJISHIRO teaches, The method of claim 4, The apparatus of claim 13, and The apparatus of claim 23 respectively. 
	Although Hui teaches storing zone IDs, but Hui-KIM-FUJISHIRO fail to explicitly teach,
wherein the indexed array comprises a Zone cluster, wherein the size of the Zone cluster is controlled in accordance with storage resources at the receiving UE.
However, in the same field of endeavor, Dousse teaches, 
wherein the indexed array comprises a Zone cluster, wherein the size of the Zone cluster is controlled in accordance with storage resources at the receiving UE (Dousse; This either allows only storing a part of the accumulation zones corresponding to the POIs in device 2b … If device 2b only has limited memory, only that amount of accumulation zones corresponding to the POIs required determining a current POI, Par. 0116). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hui-KIM-FUJISHIRO to include the use of memory limitation as taught by Dousse in order to store only part of zone data (Dousse; Par. 0116).


Claim 6, 15, 25, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui-KIM-FUJISHIRO and in further view of SILAS et al. (SILAS hereafter) (US 20210192952 A1).

Regarding claim 6, claim 15, claim 25, and claim 29, Hui-KIM-FUJISHIRO teaches, The method of claim 1, The apparatus of claim 11, The apparatus of claim 20, and The non-transitory computer readable storage medium of claim 27 respectively. 
	Hui-KIM-FUJISHIRO fail to explicitly teach,
wherein the indexed array is configured with Zone data associated with recurring routes traversed by a vehicle bearing the receiving UE.
However, in the same field of endeavor, SILAS teaches, 
wherein the indexed array is configured with Zone data associated with recurring routes traversed by a vehicle bearing the receiving UE (SILAS; new zones can be created, less frequently used zones deleted, Par. 0028). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hui-KIM-FUJISHIRO to include the use of rule as taught by SILAS in order to retain more frequently used data (SILAS; Par. 0028).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416